DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show:
The ejecting unit driving unit for changing ejecting directions of the respective fire extinguisher ejecting units as recited in lines 6-7 of claim 1. The ejecting unit driving units 3A-3C are represented by three rectangular boxes respectively in Fig. 1, however, it is unclear how the ejecting unit driving unit operates to change the ejecting directions of the respective fire extinguisher ejecting units as claimed;
The ignition point judging unit for judging an ignition point from the heat source information as recited in lines 14-15 of claim 1. The ignition point judging unit 21 is represented by a rectangular box in Fig. 1, however, it is unclear how the ignition point judging unit operates, either by programing or mechanically, to judge an ignition point from the heat source information;
Similar objections apply to the “fire determining unit,” “ejecting unit selecting unit” and “operation direction calculating unit” in claim 1; 
The shooting unit for shooting the ignition point judged by the ignition point judging unit as recited in lines 2-3 of claim 3. The shooting unit 5 is represented by a rectangular box in Fig. 1; however, it is unclear what is a “shooting unit?” how the shooting unit operates, either by programing or mechanically, to shoot the ignition point judged by the ignition point judging unit.
as described in the specification (original claims).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fire extinguisher ejecting unit,” “ejecting unit driving unit,” “heat source detecting unit,” “ignition point judging unit,” “fire determining unit,” “ejecting unit selecting unit” and “operation direction calculating unit” in claim 1; “shooting unit” and “second fire determining unit” in claim 3; “odor detecting unit” and “third fire determining unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “fire extinguisher ejecting unit,” “ejecting unit driving unit,” “heat source detecting unit,” “ignition point judging unit,” “fire determining unit,” “ejecting unit selecting unit” and “operation direction calculating unit” in claim 1; “shooting unit” and “second fire determining unit” in claim 3; “odor detecting unit” and “third fire determining unit” in claim 4, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language ““fire extinguisher ejecting,” “ejecting unit driving,” “heat source detecting,” “ignition point judging,” “fire determining,” “ejecting unit selecting” and “operation direction calculating” in claim 1; “shooting” and “second fire determining” in claim 3; “odor detecting” and “third fire determining” in claim 4 without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “heat source detecting” is a thermo camera (claim 2).  
However, a review of the specification shows that there are no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the lack of corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Limitations (“fire extinguisher ejecting unit,” “ejecting unit driving unit,” “ignition point judging unit,” “fire determining unit,” “ejecting unit selecting unit” and “operation direction calculating unit” in claim 1; “shooting unit” and “second fire determining unit” in claim 3; “odor detecting unit” and “third fire determining unit” in claim 4) that are indefinite under 35USC112(b) interpreted under 35USC112(f) also lack adequate written description because an indefinite, unbounded functional limitation would cover all ways of performing a function and as such the inventor has not provided sufficient disclosure to show possession of the invention. See MPEP2163.03VI and MPEP2181.IV.
The ejecting unit driving unit for changing ejecting directions of the respective fire extinguisher ejecting units as recited in lines 6-7 of claim 1. The ejecting unit driving units 3A-3C are represented by three rectangular boxes respectively in Fig. 1, however, 
The ignition point judging unit for judging an ignition point from the heat source information as recited in lines 14-15 of claim 1. The ignition point judging unit 21 is represented by a rectangular box in Fig. 1, however, it is unclear how the ignition point judging unit operates, either by programing or mechanically, to judge an ignition point from the heat source information. Similar objections apply to the “fire determining unit,” “ejecting unit selecting unit” and “operation direction calculating unit” in claim 1; 
The shooting unit for shooting the ignition point judged by the ignition point judging unit as recited in lines 2-3 of claim 3. The shooting unit 5 is represented by a rectangular box in Fig. 1; however, it is unclear what is a “shooting unit?” how the shooting unit operates, either by programing or mechanically, to shoot the ignition point judged by the ignition point judging unit. Clarification is respectfully requested.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “shooting” in line 2 of claim 3 is used by the claim to mean “sending or outputting,” while the accepted meaning is “any sport or activity in which guns are used. Macmillan Dictionary” The term is indefinite because the specification does not clearly redefine the term.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (CN1374231A).
With respect to claim 1, Murakami discloses a fire extinguishing system (Figs. 1-10) comprising: 
a fire extinguisher storage container (71) in which a fire extinguisher (water) is filled; 

a fire extinguisher pipe (70) for connecting the fire extinguisher storage container and the respective fire extinguisher ejecting units to each other; 
an ejecting unit driving unit (valves 51, 52, 54, 55, 59 and 61) for changing ejecting directions of the respective fire extinguisher ejecting units; 
a heat source detecting unit (13 and 15 and CCD camera) for detecting heat source information including at least one of a position, a temperature, a shape, a size, a color, a brightness and a fluctuation of the heat source; and 
a control unit (17) inputting the heat source information detected by the heat source detecting unit, and controlling a driving (ON/OFF) condition at the ejecting unit driving unit and an ejecting (distribution) condition of the fire extinguisher from the fire extinguisher ejecting unit; wherein 
the control unit includes an ignition point judging unit (step S203 in Fig. 5) for judging an ignition point from the heat source information, 
a fire determining unit (step S205 in Fig. 5) for determining whether a fire breaks out from the heat source information, 
an ejecting unit selecting unit (detectors AA and BB. Fig. 2) for selecting one or some of the fire extinguisher ejecting units which eject the fire extinguisher by the ignition point judged by the ignition point judging unit when the fire determining unit determines that the fire breaks out, 
an operation direction calculating unit (logic or circuit to perform steps in Fig. 5) for calculating an operation (distribution) direction of the ejecting unit driving unit 
an output unit (from sensors 13 and 15 to perform steps S201 and S202 in Fig. 5) for outputting, to the ejecting unit driving unit, driving instructions of the operation direction calculated by the operation direction calculating unit and outputting ejection instructions to the fire extinguisher ejecting unit selected by the ejecting unit selecting unit.
With respect to claim 2, Murakami discloses wherein a thermo camera (CCD camera. Fig. 6) is used as the heat source detecting unit, 
a temperature distribution (Fig. 2) is detected as the heat source information, 
the ignition point judging unit judges a position of a maximum temperature as the ignition point (Fig. 5), and 
the fire determining unit determines that the fore breaks out when a temperature at the ignition point is equal to or higher than a threshold (into step C203).
With respect to claim 3, Murakami discloses the fire extinguishing system further comprising a shooting unit (closed-loop system of system 1) for shooting the ignition point judged by the ignition point judging unit, and a second fire determining unit (second run of step S205 in Fig. 5) for determining whether the fire breaks out from a flame element including at least one of least one of a shape, a size, a color, a brightness and a fluctuation of flame at the ignition point shot by the shooting unit, wherein in the control unit, determination of the second fire determining unit is made when the fire determining unit determines that the fire breaks out.

With respect to claim 6, Murakami discloses wherein the ejecting unit selecting unit selects at least two fire extinguisher ejecting units (57a & 58a; 57b & 58b and 57c & 58c. Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami in view of Wong (US 6,166,647).
With respect to claim 4, Murakami discloses a third fire determining unit (third run of step S205 in Fig. 5) for determining whether the fire breaks out, wherein in the control unit, determination of the third fire determining unit is made when the fire determining unit determines that the fire breaks out.
Murakami fails to disclose the fire extinguishing system further comprising an odor detecting unit for obtaining ambient gas and detecting combustion gas, and a fire determining unit for determining whether the fire breaks out from the combustion gas detected by the odor detecting unit.
However, Wong teaches a method of detecting fire in a fire extinguishing system by an improved fire detector is obtained by combining a conventional smoke particle sensor with a fire radicals odor sensor (Abstract, lines 1-3) for obtaining ambient gas and detecting combustion gas, and a fire determining unit (24) for determining whether the fire breaks out from the combustion gas detected by the odor detecting unit. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adding a odor detecting unit, as taught by Wong, to Murakami’s detecting system, in order to obtain the benefit of a combined sensors, has greater sensitivity and a lower false alarm rate (Abstract, lines 13-15).  Furthermore, the use of additional (duplicate .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a fire extinguishing system: Wong and Marman.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 6, 2021